DETAILED ACTION

Introduction
Claims 1-8, 13, 14, and 16-18 have been examined in this application. Claims 1-8, 13, 14, and 16-18 are amended. Claims 11 and 15 are cancelled. Claims 9, 10, and 12 are withdrawn. This is a final office action in response to the arguments and amendments filed 11/25/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2016-079628 filed in Japan on 04/12/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 11/25/2020, have been fully considered.
Regarding the arguments pertaining to terms interpreted under 112(f) and corresponding rejections under 112(b), (arguments presented on p. 5, ln. 9-29), the arguments are partially persuasive. Particularly, for the term “controller” (now appearing in currently amended Claim 14 and modified by functional language), the arguments state that the term itself conveys sufficient structural meaning, based on the interpretation of an ordinary artisan. However, the ordinary artisan is a person of ordinary skill in the relevant art (see MPEP 2181(I)). The cited case law of “Telcordia Techs.” In the arguments pertains to the art of telecommunications, whereas the present invention is drawn to a battery analytical device for a vehicle. The office submits that one of ordinary skill in the art of vehicles would not understand the term “controller” to convey sufficient structural meaning due to the use of the term “controller” throughout the art to refer to widely varying structures such as switches, circuitry, processors, valves, operator inputs, and other items. Thus the term “controller” in Claim 14 is interpreted under 112(f). The arguments are persuasive in that the corresponding structure is recited in the specification and no rejection under 112(b) is given for this term.
Regarding the previously made rejection under 112(a) (arguments presented on p. 6, ln. 1-5), the arguments and amendments are persuasive, and the previously made rejection under 112(a) is therefore withdrawn.
Regarding the previously made rejections under 101 (arguments presented on p. 6, ln. 6-30), the arguments and amendments are persuasive and the previously made rejections under 101 are therefore withdrawn. 
Regarding the previously made rejections under 102 and 103 (arguments presented on p. 7, ln. 1 – p. 8, ln. 31), the arguments and amendments are partially persuasive. The arguments state that the NPL Publication “Studies on LiFePO4 as Cathode Material in Li-Ion Batteries” (Illig et al.) does not Illig et al. does not explicitly recite the entirety of the limitations, and particularly does not explicitly recite the battery condition analysis section including a voltage measuring section, and does not explicitly recite determining deterioration of the battery if the change in peak of the relaxation time distribution is equal to or more than a predetermined value. However it is noted that Illig et al. does disclose the remainder of the limitations (see the mapping of Claim 1 below, particularly Illig et al. p. 4, disclosing a test system for applying alternating current at a specific amplitude to a battery for impedance measurements, and computer analysis of the results). The arguments additionally state that NPL Publication “Distribution of relaxation times for effect identification and modeling of impedance spectra” (Büschel et al.) does not remedy the deficiencies of Illig et al. This is partially persuasive in that Büschel et al. does not recite the voltage measuring section, however Büschel et al. does teach wherein deterioration of the battery may be determined if the change in peak of the relaxation time distribution is equal to or more than a predetermined value (see mapping of Claim 1 below and Büschel et al. p. 3 and Figure 4, the change in peak being equal to or more than a predetermined value associated with the displayed color bands corresponds to deterioration of performance over repeated cycles on the battery). Therefore the previously made rejection under 35 U.S.C. 102 is withdrawn. However upon further consideration, a new grounds of rejection is made under 103 using the previously cited art of NPL Publication “Studies on LiFePO4 as Cathode Material in Li-Ion Batteries” (Illig et al.), Publication US2017/0120770A1 (Huynh et al.), and NPL Publication “Distribution 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are:
(a) "an alternating current generator... configured to generate an alternating current" in Claim 1,
(b) "a controller that controls the electric storage device" in Claim 14, and 
(c) “information processing device” in Claim 17,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) the specification is not clear regarding the corresponding structure of the "alternating current generator,” see Claim Rejections under 112(b),
(b) specification ¶0091, Figure 6, and Applicant’s arguments, filed 11/25/2020, recite the “controller” may be being implemented as a CPU, processor or the like, the corresponding structure therefore being a computer and algorithms for the recited functions,
(c) the specification is not clear regarding the corresponding structure of the “information processing device,” see Claim Rejections under 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, claim limitation “alternating current generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose any corresponding structure, material, or acts for performing the function. Specification ¶0067 states that the alternating current generation section 10 a includes, for example an AC constant current source, however the paragraph does not recite what physical structure corresponds to the source, or what structure is used to generate a current. Figure 3 shows the alternating current generator 10 a as part of a circuit, however the alternating current generator is merely shown as a box with two connections and is not shown in terms of what it comprises. It is not clear if the alternating current generator comprises particular circuit element for generating power in some manner, or components for regulating some external power input, or alternatively if the alternating current generator may be implemented as software on a processor for performing some output control. Therefore the subject matter was not 
Claims 2-8, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 17, claim limitation “information processing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the function. Specification ¶0168 states that the hybrid vehicle may include an information processing device, and mentions a further function of displaying, but does not recite what the corresponding physical structure or materials are that process information. It is not clear if the information processing device is merely a display, or is a computer processor, or is some other means of signal processing such as a filter implemented in hardware, or something else entirely. Therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “wherein the alternating current generator is configured to generate an alternating current with a constant amplitude to a battery” renders the claim indefinite. Particularly, it is not clear what is meant by generating a current with amplitude “to a battery.” It is not clear whether “to a battery” is intended to state that the current is being applied or delivered to a battery for example, or alternatively if the phrase “to a battery” is modifying the term amplitude, such that the alternating current generator is generating a current with amplitude that is equal to that of a battery. The scope of the limitation is therefore indefinite. For the purposes of examination, the limitation is interpreted as the alternating current generator being configured to generate an alternating current with a constant amplitude that is applied to a battery.
Additionally Regarding Claim 1, claim limitation “alternating current generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification ¶0067 states that the alternating current generation section 10 a includes, for example an AC constant current source, however the paragraph does not recite what physical structure corresponds to the source, or what structure is used to generate a current. Figure 3 shows the alternating current generator 10 a as part of a circuit, however the alternating current generator is merely shown as a box with two connections and is not shown in terms of what it comprises. It is not clear if the alternating current generator comprises particular circuit element for generating power in some manner, or components for regulating some input, or alternatively if the alternating current generator may be implemented as software on a processor for performing some output control. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) 
Claims 2-8, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 6, the claim recites “wherein the battery condition analysis section is configured to determine a relaxation time distribution of a frequency band.” However Claim 1, from which Claim 6 depends, already recites “a relaxation time distribution in a predetermined frequency band.” It is not clear if the relaxation time distribution in Claim 6 is intended to be the same thing (i.e. the relaxation time distribution) such that Claim 6 further limits the relaxation time distribution of Claim 1, or alternatively if Claim 6 is reciting some different, second relaxation time distribution or a separate function of the battery condition analysis section. For the purposes of examination, the claim is interpreted as reciting “the relaxation time distribution” such that Claim 6 further narrows the functions in Claim 1.
Regarding Claim 13, the limitation “wherein the battery condition analysis section is connected to the battery condition analysis section” renders the claim indefinite. The limitation recites that the battery condition analysis section is connected to itself. It is not clear what is meant by this recitation, or what further limitation is imposed on the battery condition analysis section by this limitation, as any entity has a connection to itself. For the purposes of examination, any system comprising a battery connected to a condition analysis section for analyzing said battery is interpreted as reading on the claim.
Additionally Regarding Claim 13, the scope of the claim is indefinite. The preamble recites an “electric storage device” comprising a battery and the analysis section. However, it is not clear how the analysis section of Claim 1 and the battery are related. For example, it is not clear if the “storage device” 
Claims 14, 16, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 13 and for failing to cure the deficiencies listed above.
Regarding Claim 17, claim limitation “information processing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification ¶0168 states that the hybrid vehicle may include an information processing device, and mentions a further function of displaying, but does not recite what the corresponding physical structure or materials are that process information. It is not clear if the information processing device is merely a display, or is a computer processor, or is some other means of signal processing such as a filter implemented in hardware, or something else entirely. It is noted that while other portions of the specification describe computer hardware, this language is not tied to the disclosed “information processing device.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the information processing device is interpreted as a processor and algorithms.
Regarding the above rejections under 112(b) due to the invoking of 112(f), applicant may: 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Studies on LiFePO4 as Cathode Material in Li-Ion Batteries” (Illig et al.) in view of Publication US2017/0120770A1 (Huynh et al.), further in view of NPL Publication “Distribution of relaxation times for effect identification and modeling of impedance spectra” (Büschel et al.).
Regarding Claim 1, Illig et al. discloses a battery analytical device (see p. 5 data analysis of battery impedance, and see p. 4, ln. 29-38, and p. 11, ln. 20-23, Multistat and Matlab software, i.e. a computer device performing analysis), comprising:
a battery condition analysis section including an alternating current generator (see p. 4, under “Conducted Measurements,” a cell test system for applying alternating current), and a calculating section (see p. 4, ln. 29-38, and p. 11, ln. 20-23, Multistat and Matlab software performing mathematical analysis), wherein the alternating current generator is configured to generate an alternating current with a constant amplitude to a battery (see p. 4, under “Conducted Measurements,” an ac voltage with 10 mV was applied with various frequencies, i.e. a constant 10 mV amplitude across a range of frequencies), and
(see p. 5, Impedance data analysis includes determination of the Distribution Function of Relaxation Times (DRT) (function g), and see p. 9, processes P1 and P2 are determined to be temperature dependent, as shown in Figure 7 (b), wherein the peak of the DRT function g as a function of frequency changes, for example for frequency band 10-1 to 101 for P1 or 101 to 103 for P2, and see p. 10, the loss process P1 is associated with a cathode, while P2 is assigned to the anode. In other words, the temperature change (state change) of a constituent member of a battery (anode or cathode) can be observed/detected based on the measured change in peak that occurs in the relaxation time function for a particular frequency band).

Illig et al. does not explicitly recite the battery condition analysis section including:
a voltage measuring section.

However, Huynh et al. teaches a battery analytical device (see [0018] a battery management system) in a load system (see [0016, 0018], in an electrical system such as a vehicle) including:
a voltage measuring section (see [0018], Claim 12, voltage monitoring).

One of ordinary skill in the art would have recognized before the effective filing date that the known battery analysis technique of Illig et al. could be modified to be integrated into a battery powered system, as taught in Huynh et al., which would have yielded the predictable results of allowing additional determinations of state change in a battery, because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such state detection systems into electrical storage or vehicle systems. Further, applying the technique of Illig et al. to Huynh et al., (see Huynh et al. [0018]).


Illig et al. further discloses the state change being temperature, and suggests that variation in temperature behavior and characteristic frequencies may be due to different aging status of cells (see p. 11, ln. 1-7).

Illig et al. does not explicitly recite the device, wherein:
the battery condition analysis section determines deterioration of the battery if the change in peak of the relaxation time distribution is equal to or more than a predetermined value.

However Büschel et al. teaches an analysis of a change of peak of a relaxation time in a battery (see p. 3 Section B. Battery aging and Figure 4, analysis of peaks in DRT of a li-ion battery), including:
determining deterioration of the battery if the change in peak of the relaxation time distribution is equal to or more than a predetermined value (see p. 3 and Figure 4, the change in peak corresponds to state change which may represent an electrode becoming slower (deterioration of performance) over repeated cycles on the battery, and per Figure 4, the change may be characterized by the distinct color sections on the plot. In other words, Büschel et al. teaches thresholds (predetermined values) that represent stages of deterioration and the change is equal to or greater than the threshold to be sorted into each color band.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the battery condition analysis section of Illig et al. to additionally evaluate deterioration of the constituent member based on the change of peak being equal to or more than a predetermined Büschel et al., with the motivation of increasing the flexibility and utility of the battery model by allowing further separation of different relaxation mechanisms (see Büschel et al., Abstract).

Regarding Claim 2, Illig et al. discloses the battery analytical device according to claim 1, wherein the predetermined frequency band includes a first frequency band and a second frequency band (see Figure 7 (b), peaks may be analyzed for a plurality of frequency bands, for example for frequency band 10-1 to 101 for P1 and 101 to 103 for P2).

Regarding Claim 3, Illig et al. discloses the battery analytical device according to claim 2, wherein the battery condition analysis section is configured to detect a state change of a first constituent member of the battery based on a change in peak of a relaxation time in the first frequency band, and is configured to detect a state change of a second constituent member of the battery based on a change in peak of a relaxation time in the second frequency band (see p. 9, change in temperature (state change) may be detected for process P1 in first frequency band 10-1 to 101 and for process P2 in second frequency band 101 to 103, and see p. 10, in the assignment of loss processes, P1 is assigned to the cathode side and P2 is assigned to the anode. In other words the state change of the cathode (first constituent member) is based on a change in peak of relaxation time in the first frequency band and the state change (temperature change) of the second constituent member (anode) is based on the change in peak of the second frequency band.).

Regarding Claim 4, Illig et al. discloses the battery analytical device according to claim 3, wherein 
(see p. 9 second frequency band 101 to 103 being higher in frequency than first frequency band 10-1 to 101), 
the first constituent member includes a positive electrode (see p. 10, in the assignment of loss processes, P1 is assigned to the cathode side, i.e. the cathode (positive electrode) is the first constituent associated with the first frequency band), and
the second constituent member includes a negative electrode (see p. 10, in the assignment of loss processes, P2 is assigned to the anode side, i.e. the anode (negative electrode) is the second constituent associated with the higher, second frequency band).

Regarding Claim 5, Illig et al. discloses the battery analytical device according to claim 1, wherein the battery condition analysis section is configured to identify the constituent member of the battery (see p. 10, in the assignment of loss processes, a cathode or anode is identified as the physical constituent of the process).

Regarding Claim 6, Illig et al. discloses the battery analytical device according to claim 1, wherein the battery condition analysis section is configured to determine a relaxation time distribution of a frequency band (see p. 5 impedance data analysis includes determining the distribution function of relaxation times (DRT)) with an arc shape on a Nyquist diagram (see p. 7, Figure 2, the pre-processing includes the determination of impedance curves of Z’’ vs Z’ (i.e. a Nyquist diagram) with arc-shaped portions) obtained from a measurement result of an AC impedance of the battery (see p. 6, ln. 10-20, measured impedance data is used for analysis and see p. 4 using an applied AC voltage).

Regarding Claim 7, Illig et al. discloses the battery analytical device according to claim 1, wherein the battery includes a lithium ion secondary battery (see p. 3, 4 p. 6, ln. 24-33, and p. 10, analysis for rechargeable (secondary) lithium ion cells/batteries).

Regarding Claim 8, Illig et al. does not explicitly recite the battery analytical device according to claim 1, wherein the state change of the constituent member indicates deterioration of the constituent member.

However Büschel et al. teaches the analysis of a change of peak of a relaxation time in a battery as above,
wherein the state change of the constituent member indicates deterioration of the constituent member (see p. 3 and Figure 4, the change in peak corresponds to state change which may represent an electrode becoming slower (deterioration of performance) over, for example, the 500+ cycles on the battery).
The motivation to combine Illig et al. and Büschel et al. was provided in the rejection of Claim 1.

Regarding Claim 13, Illig et al. discloses an electric storage device comprising:
a battery (see p. 4 the experimental cells); and
the battery condition analysis section according to claim 1 (see mapping of Claim 1 above), 
wherein the battery condition analysis section is connected to the battery condition analysis section (see p. 4 under “Conducted measurements,” the cells are connected to the analysis section for measurements).

Regarding Claim 14, Illig et al. discloses the electric storage device according to claim 13 (see mapping above).

Illig et al. does not explicitly recite an electric storage system comprising:
the electric storage device according to claim 13; and
a controller that controls the electric storage device.

However Huynh et al. teaches the battery analytical device in a load system as above, including an electric storage system comprising:
a storage device (see Figures 2, 3, [0023-0025] high voltage battery strings), and
a controller that controls the electric storage device (see Figure 3, controller 360 (a processor per [0034]) as part of the electric storage system as a whole that performs control functions such as current limiting or control of loads on the battery).
The motivation to combine Illig et al. and Huynh et al. was provided in the rejection of Claim 1.

Regarding Claim 16, Illig et al. discloses the electric storage device according to claim 13 (see mapping of Claim 13 above).

Illig et al. does not explicitly recite an electric vehicle comprising:
the electric storage device according to claim 13; and
a conversion device including a motor configured to receive supply of electric power from the electric storage device and convert the electric power into a driving force of a vehicle.

Huynh et al. teaches an electric vehicle (see Figure 1, [0016] drive system 114 in a vehicle) comprising:
a storage device (see [0024] the battery strings and controller of Figure 2 are part of electric drive system 114); and
a conversion device including a motor configured to receive supply of electric power from the electric storage device and convert the electric power into a driving force of a vehicle (see [0022], an inverter and electric motors for converting the battery pack power into vehicle propulsive force).
The motivation to combine Illig et al. and Huynh et al. was provided in the rejection of Claim 1.

Regarding Claim 17, Illig et al. does not explicitly recite the electric vehicle according to claim 16 further comprising an information processing device.

Huynh et al. teaches the electric vehicle as above, 
further comprising an information processing device (see [0034, 0040-0042], motor control module 366 which may be implemented as a software module for processing information in the flowchart of Figure 4.).
The motivation to combine Illig et al. and Huynh et al. was provided in the rejection of Claim 1.

Regarding Claim 18, Illig et al. discloses an electric power system comprising the electric storage device according to claim 13 (see mapping of Claim 13 above), wherein the electric storage device is a power supply (see p. 4, Abstract, the storage device comprises battery cells which are a supply of electrical power).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
NPL Publication “Kinetics and stage transitions of graphite for lithium-ion batteries.” (Hess) teaches subject matter including the evaluation of DRT peaks related to SEI formation (see e.g. p. 59-61 and Figures 39, 40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619